[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                              MAY 27, 2010
                            No. 09-16125                       JOHN LEY
                        Non-Argument Calendar                    CLERK
                      ________________________

                 D. C. Docket No. 93-00228-CR-T-24-A


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

OMAR ANTONIO ANCHICO-MOSQUERA,
a.k.a. Willie Willie,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (May 27, 2010)

Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.
PER CURIAM:

      Omar Antonio Anchico-Mosquera, proceeding pro se, appeals the district

court’s denial of his motion to modify his sentence, pursuant to 18 U.S.C. §

3582(c)(2), based on Amendment 709, which clarified the rules for computing a

defendant’s criminal history score. Because (1) Amendment 709 does not apply

retroactively, and (2) United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L.

Ed.2d 621 (2005) does not apply to § 3582(c)(2) proceedings, the district court did

not err by denying § 3582 relief. Moreover, the doctrine of the law of the case bars

this Court from considering, for a second time, Anchico-Mosquera’s challenges to

(1) the denial of a sentence reduction under Amendment 706, and (2) alleged

deficiences in the government’s 21 U.S.C. § 851 enhancement notice, which he

raised in a prior § 3582 proceeding. Accordingly, we affirm the district court’s

decision.

      AFFIRMED.




                                          2